Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: all claims must end with a period and the markings at the end of claims 5 and 16 appears to be a semicolon. The error is corrected below:
5. (currently amended) The simulation manager of claim 3 wherein the simulation manager trains the generated simulators to simulate a computing environment controlled by an automated reinforcement-learning-based application manager by:
receiving data collected from a computing environment controlled by an automated reinforcement-learning-based application manager, the data including action/current-state/next-state triples; and
iteratively selecting a next action/current-state/next-state triple,
inputting the action to the simulator,
receiving an estimated next state and estimated reward from the simulator,
computing a difference metric from the current state and next state,
feeding the difference metric, action, and current state to the simulator,
.

16. (currently amended) The method of claim i4 wherein training the generated simulator to simulate a computing environment controlled by an automated reinforcement-learning-based application manager further comprises:

receiving data collected from a computing environment controlled by an automated reinforcement-learning-based application manager, the data including action/current-state/next-state triples; and

iteratively selecting a next action/current-state/next-state 

triple,
inputting the action to the simulator,

receiving an estimated next state and estimated reward from the simulator,

computing a difference metric from the current state and next state,

feeding the difference metric, action, and current state to the simulator, which adjusts one or more parameters of the first parametrized function to improve estimation of the next state[;].
Allowable Subject Matter


Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest references of record to the applicant (10802864) does not generate and train simulators for an automated reinforcement learning based application manager and the reference to Jiang et al. (20180174038) specifies that training may be performed using simulators; but, does not indicate that the simulators are generated or that they are used to train an automated learning based application manager..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720.  The examiner can normally be reached on Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN Q CHAVIS/Primary Examiner, Art Unit 2193